Case 13-50530-CSS   Doc 772-10   Filed 08/21/20   Page 1 of 22




 Exhibit 119
                               Case 13-50530-CSS                 Doc 772-10             Filed 08/21/20             Page 2 of 22


      From:                    Messina, Steven       <Steven.Messina@skadden.com>
      Sent:                    Tuesday, April       15, 2 0 0 8 3:05 P M
      To :
                               Collyer, Glen (LA)                              Chan, May (LA)
                               <May.Chan@|w.com>
      Ce:                      Neckles, Peter J (NYC) <Peter.Neckles@skadden.com>; Eisner, I m r i (NYC)
                               <Imri.Eisner@skadden.com>
      Subject:                 Allied   Revised Amendment N o . 3
      Attach:
                               nyc2-729889-1.doc; nyc2-724966-14.doc

      Weh a v e     been receiving f e e d b a c k from the l e n d e rs and h av e begun to m a k e cer tain changes to the a m e n d m e n t t h a t
      h av e been d i s c u s s e d b e t w e e n G o l d m a n and Yucaipa. W e h av e attached f o r yo u r r e v i e w a revised v e rs i o n of the
      a m e n d m e n t along with a blackline that reflects t h e s e changes.


       will call you in a f ew m i nu t e s to discuss.


      Best   regards.

      Steve


      Steven Messina
      Skadden, Arps, Slate, Meagher             & Flom LLP
      Four T i m e s Square
      N e w York, N Y 1 0 0 3 6
      2 1 2 - 7 3 5 - 3 5 0 9 (phone)
      9 1 7 - 7 7 7 - 3 5 0 9 (fax)




                                                                  a
                                                                                             TO
                                                                                            compliance with Treasury
                                                                                                    ensure

      Department regulations,      advise yo u that, unless otherwise expressly indicated, any federal t a x advice
                                        we

      contained in this message w a s n o t intended o r written to be used, and c a n n o t be used, for the purpose o f (1)
      avoiding tax-related penalties under the Internal R ev e nu e Code o r applicable s t a t e o r local t a x law provisions
      or
         (11) promoting, marketing o r recommending to another party any tax-related m a t t e r s addressed herein.
                  ie      fe   fs                                     oe

                                          ie   oe      oe                       a
                                                                      ae   as
                                                                                         email and any attachments thereto 1s                        2




      intended only for u s e by the addressee(s) named herein and may contain legally privileged and/or confidential
      information. I f yo u a r e n o t the intended recipient of this email, yo u a r e hereby notified any dissemination,
      distribution o r copying of this email, and any attachments thereto, is strictly prohibited. I f yo u receive this
      email in e r r o r please immediately notify m e at (212) 7 3 5 - 3 0 0 0 and permanently delete the original copy and
      any copy of any email, and any printout thereof. Further information about the firm, l i s t of the Partners and
      their professional qualifications will be provided upon request.
                  ie      fe   fs                                     oe




Confidential
                                                                                                                             Yucaipa_LW00009700
                        Case 13-50530-CSS                     Doc 772-10               Filed 08/21/20                Page 3 of 22
                                                                                                                 S A S M E D R A F T 4/4415/08



                        A M E N D M E N T N O.            3 TO C R E D I T          AG R E E M E N T           AND CONSENT

                  This A M E N D M E N T N O.              3 TO C R E D I T         AG R E E M E N T            A N D CONSENT d a t e d a s            of
                        2008                                      to the Amended and Restated First Lien Secured
         April [__],           (this “Amendment”),
         Super-Priority    Debtor I n Possession and Exit Credit and Guaranty Agreement, dated a s of May 15,
         2007         amendedb y that certain Limited Wa i v e r and Amendment N o . 1 to Credit Agreement and
                (as
         Pledge and Security Agreement,                  dated   as   of   May 29, 2007,        and      as   further amended        by
                                                                                                                                          that   certain
         Amendment No. 2 to Credit                Agreement,          dated   as   of June   12, 2007,         the “ C r e d i t
                                                                                                                                                     by
         and among A L L I E D H O L D I N G S , I N C . (formerly known a s Allied Systems Holdings, Inc.),                                         a

         Delaware Corporation (“Holdings”), A L L I E D SYSTEMS, LT D . (L.P.), a Georgia limited

         partnership (“Systems” and, together                with Holdings, the “Borrowers”) and C E R TA I N
         SUBSIDIARIES               OF HOLDINGS,           the Lenders party hereto from time to time, G O L D M A N
         S AC H S C R E D I T       PA RT N E R S     L . P. ,   as   Lead    Arranger       and  Syndication Agent and T H E
                                                                                                   as                                              CIT
         GROUP/BUSINESS                   C R E D I T, I N C .   as    Administrative        Agent (together with its permitted
         successors     in such     capacity,     “Administrative             Agent”)     and   as   Collateral        Agent.
                                                                       R E C I TA L S :



                  WHEREAS,        the           Credit   Agreement currently prohibits                        Borrowers and their           respective
         Affiliates from      becoming          Lenders under the Credit Agreement;

               W H E R E A S , Borrowers have requested that Requisite Lenders agree to a m e n d t h e Credit
         Agreement to permit Sponsora n d i t s Affiliates (other than Borrowers and their Subsidiaries) to
         become Lenders under the Credit                     Agreement by purchasing and assuming                                    the    rights and
         obligations    of   one    or   more    Lenders under the Credit     Agreement and to contribute                            such    rights and
                        to Borrowers in the form             of capital contributions;
         obligations
               W H E R E A S , Borrowers have a l s o requested that Requisite Lenders agree to consent to a n
         amendment of the Second Lien Credit Agreement that permits Sponsor and i t s Affiliates (other
         than Borrowers and their         Subsidiaries) to contribute o r                 c o nv e r t
                                                                                                         previously acquired              Second Lien
         Term Loans into           Equity   Interests of
                                                     Holdings;

                WHEREAS, Administrative Agent and Requisite Lenders have agreed to amend the
         CreditAgreement to permit Sponsor a n d i t s Affiliates (other than Borrowers a n d their Subsidiaries)
         to become Lenders under the Credit Agreement and to contribute such
                                                                                           rights and obligations to
         Borrowers, in the m a n n e r, and subject to the t e r m s and conditions, provided for herein; and

                  WHEREAS,               Administrative    Agent and Requisite Lenders have agreed to consent to a n
         amendment of the Second Lien                 Credit Agreement that permits Sponsora n d i t s Affiliates (other
         than Borrowers and their       Subsidiaries) to contribute o r c o nv e r t previously acquired Second Lien
         Term Loans i n t o Equity Interests (other than Disqualified Equity Interests) of Holdings, in the
         m a n n e r, and subject to the t e r m s and conditions, provided for herein.


                  NOW,       THEREFORE,           i n consideration of the premises and                          the agreements,          provisions
         and c ov e n a n t s herein     contained, the parties hereto agree a s follows:




Confidential
                                                                                                                                   Yucaipa_LW00009701
                          Case 13-50530-CSS                      Doc 772-10            Filed 08/21/20                 Page 4 of 22



         SECTION          1. D E F I N I T I O N S

                   1.1        All   capitalized      t e r m s used herein
                                                                               (including          in the   introductory paragraph and
         Recitals set forth above) and n o t otherwise defined shall have the                               meanings assigned to such t e r m s
         in the Credit Agreement.


         SECTION          2. A M E N D M E N T S TO              CREDIT        AG R E E M E N T

                  2.1         A m e n d m e n t s to Section 1: Definitions.


                                        (a) Section 1.1 of the Credit Agreement is hereby amended b y adding
         thereto the     following     definition of "Insolvencyo r Liquidation Proceeding" and "Restricted

         Sponsor A f f i l i a t e s " in the proper    alphabetical        order:


                                           Insolvency       or    Liquidation                                as   defined in the Intercreditor
                  Agreement.

                                                            Sponsor Affiliates'              means
                                                                                                         Sponsor      and i t s   Affiliates."


                                        (b)     Section 1.1 of the Credit Agreement is hereby further amended
                                                                                                                by
         deleting   the definition o f        "Assignment Agreement" in its entirety and inserting in lieu thereof the
         following:
                                        "'Assignment Agreement’                      means    an
                                                                                                    Assignment         and    Assumption
                  Agreement substantially in the form of Exhibit E, with such amendments o r modifications
                  a s may be
                             approved    Administrative Agent (provided, that the approval of the Requisite
                                                by
                  Lenders s h a l l be   required to amend            or
                                                                            modify      any    provision          of Exhibit E that relates to
                  Restricted        Sponsor Affiliates)."

                                        (c)     Section 1.1 of the Credit              Agreement             hereby further amended by
                                                                                                            is

         deleting the     definition o f      "Eligible Assignee"           in its   entirety      and   inserting in lieu thereof the
         following:
                                       "'Eligible                      means     any Lender, any Affiliate of any Lender and
                                                                                (i)
                  any Related        Fund (any t w o
                                               or more                 Related Funds being treated a s a single Eligible

                  Assignee for  all purposes hereof), and (11) any commercial bank, insurance company,
                  investment o r mutual fund o r other entity that is a n “accredited investor” (as defined in
                  Regulation D under the Securities Act) and which extends credit o r buys loans; provided,
                  (x)    neither Borrowers n o r any of their Subsidiaries shall be a n Eligible Assignee and ( y ) n o
                  Restricted     Sponsor Affiliate may be a n Eligible Assignee with respect t o a sale, assignment
                  or    transfer of Commitments             or   LC   Deposits."
                                                                      the


         following:




         2       D e l t a V i ew   comparison of pcdocs://nycsr02a/724966/12                            and
         Performed       on   4/15/2008.




Confidential
                                                                                                                                  Yucaipa_LW00009702
                        Case 13-50530-CSS                         Doc 772-10             Filed 08/21/20                Page 5 of 22



                 of                                   ageresate-Ferm-Loan                                                                          LE
                                   of:        -Lenders-                                                                   of-all-                  each
                                         al                and-
                                                    the:aggregate Revov
                                                                      ln
                                                                       ig               Lenders Gn
                 purposes of this “definition, inrespect Lendersthat
                                    of-
                                                         -of
                                                              -LE-        -and/or-
                                                                                   SponsorAffiliates;
                                                                                                   -are-


                          amount: FermLoan Exposure; Exposure                  Revov ln
                                                                                      ig E‘ xposure
                                                             l:owned -by- Restricted Sponso.r ‘Affiliates
                 Voting Power Determinants held-or- beneficiay
                                                                              Pow e r
                 Restricted-Sponser Affiliates:

                                              (d)                    1.1 of the Credit       Agreement           is
                                                                                                                      hereby   further amended
                                                                                                                                                     by
         deleting the second       parenthetical            in clause
                                                            (v)               of the definition of "Restricted Junior                 Payment"       in
         its entirety   and   inserting in lieu thereof the following:
                                "(other than the conversion of any of such Indebtedness to c o m m o n                                       or   other

                 Equity Interests of Holdings other than Disqualified Equity Interests)"

                                              (e)     Section 1.1 of the Credit Agreement is hereby further amended by
         deleting the definition o f "Term Loan Exposure" i n its entirety and inserting in lieu thereof the
         following:
                                         Loan Exposure" means, with respect to any Lender, a s of any date
                 of determination, the outstanding principal a m o u n t of the Term Loans of such Lender p l u s
                 during      the Term Loan Commitment Period, the unfunded Term Loan Commitment of such
                                                    at any time              the
                 Lender; provided,                                prior to         making of the       initial Term       Loans,    the Term Loan




                 the other Credit Documents, o r consent to a n y departure by a n y Credit Party therefrom)
                 the agg r e g a t e outstanding principal a m o u n t of the Term Loans o f a l l Restricted Sponsor
                 Affiliates shall be disregarded for p u r p o s e s of this definition o f "Term Loan Exposure"."

                 2.2          A m e n d m e n t s to Section 2: Loans and Letters of Credit.


                                              (a)     Section 2.7 of the Credit          Agreement         hereby amended b y deleting
                                                                                                           is
         the  parenthetical        in the second sentence of clause                (b)   in its   entirety    inserting in lieu thereof the
                                                                                                                and

         following:
                                              "(with   respect to any entry relating to such Lender’s Commitments, Loans
                 or    LC    Deposits          and   anye n t r y relating to any Restricted Sponsor Affiliate's Term Loans)"

                                              (b)     Section 2.17 of the Credit           Agreement        is   hereby    amended      by
                                                                                                                                          deleting
         the reference to "Section 2.14(e) o r Section 2.22" in the f i r s t sentence thereof and                                  inserting in lieu
         thereof "Section 2.14(e), Section 2.22, Section 10.6(j) o r Section 10.6(k)".


                 2.3          A m e n d m e n t s to Section 5: A f f i r m a t i v e Covenants.

         3      D e l t a V i ew    comparison of pcdocs://nycsr02a/724966/12                          and
         Performed      on   4/15/2008.




Confidential
                                                                                                                               Yucaipa_LW00009703
                         Case 13-50530-CSS                  Doc 772-10               Filed 08/21/20                      Page 6 of 22




                                       (a)     Section 5.1 of the Credit             Agreement            is    hereby      amended b y   inserting
         the   following      at the end of clause
                                                      (a)   thereof:

                                "and together with such financial statements, a written report certified
                                                                                                         by a n
                  Authorized Officer of Holdings identifying the aggregate a m o u n t of Term Loans acquired

                  by    any Restricted       Sponsor Affiliate during          such month            together            with the date    of, and
                  purchase price for,         each such     acquisition;"
                  2.4          A m e n d m e n t s to Section 6: Negative Covenants.


                                       (a)   Section 6.4 of the Credit               Agreement            is    hereby      amended b y   inserting
         the   following      at the end of clause (c) thereof:


                                       "or other    Equity    Interests      (other than Disqualified Equity Interests)"

                                       (b)     Section 6.22 of the Credit                Agreement             is   hereby   amended      by
                                                                                                                                               inserting
         the   following      at the end of clause
                                                      (a)   thereof:


                                           except   as a   result of   one    or   more               contributions o r conversions of
                                                                                                capital
                  Second Lien Term Loans previously acquired                                   such Restricted Sponsor Affiliates in
                                                                       by
                  r e t u r n for Equity Interests of Holdings (other than                  Disqualified Equity Interests) s o long a s
                  such    capital    contributions and conversions            are        made o n t e r m s substantially similar to those
                  set forth in Section                  of this   Agreement "
                                              10.6(k)
                  2.5          Amendmen                     ion 8: Events           of   Default:                    -

                                                                                                                             Even


                                        Section 8.1 of the Credit Agreement is hereby amended by deleting
                                       (a)                                                ";
         the period at the end of clause (z) thereof and inserting    or" in leiu thereof and inserting the
         following n e w clause (aa) at the end of Section 8.1:

                                       "(aa)_Failureo f a ResrtrictedSponsorAffiliatet operform o r complywith
                  any term or        condition contained in Section

                  2.6          2.5-Amendments to Section 9: Agents.


                                       (a)     Section 9.3 of the Credit            Agreement             is   hereby      amended   by
                                                                                                                                          inserting a
         new    clause   (d)   at the end thereof   a s follows:



                                 "(d) Restricted Sponsor Affiliates. Notwithstanding anything to the
                  contrary contained in this Agreement, Administrative Agent may i n its discretion and,
                  upon the direction of the Requisite Lenders, shall  exclude Restricted Sponsor Affiliates
                                                                                               (1)
                  from  receiving any document, instrument o r other communication (written, verbal o r
                  otherwise) that the Restricted Sponsor Affiliates would otherwise have been entitled to
                  receive undert h e t e r m s of this Agreement i n their capacity a s Lenders and ( i i ) preclude the
                  Restricted Sponsor Affiliates from participating in conference calls with, and attending
                  meetings of, the Lenders (including with respect to the exercise of rights and remedies
                  under any Loan Document). None of Lenders, Agents o r any of their respective officers,
                  partners, directors, employees o r agents shall be liable to any Restricted Sponsor Affiliate

         4       D e l t a V i ew   comparison of pcdocs://nycsr02a/724966/12                        and
         Performed       on   4/15/2008.




Confidential
                                                                                                                                Yucaipa_LW00009704
                         Case 13-50530-CSS                            Doc 772-10                          Filed 08/21/20                    Page 7 of 22




                  (in   its
                         capacity a s         a   Lender o r          otherwise)                 for any such action taken under t h i s Section

                  9.3(d)."
                  2.7         2.6-Amendments to Section 10: Miscellaneous.


                                        (a)  Section 10.5 of the Credit                                       Agreement        is    hereby         amended               by
                                                                                                                                                                               inserting
         a new   clause ( e )   at the end thereof a s follows:


                                        "(e)  Restricted Sponsor Affiliate Voting Rights.                                                        Notwithstanding
                                to the contrary in this Agreement;-:
                  anything
                                                      (i)__Restricted Sponsor Affiliates that become Lenders hereunder
                              shall have      no
                                                    right under this Agreement o r the other Credit Documents,_and

                              amendment, modification, termination o r waiver of any provision of this
                              Agreement o r the other Credit Documents, o r consent to any departure by any
                              Credit Party therefrom; it being understood and agreed that Restricted Sponsor
                              Affiliates shall have n o Lender voting rights for all purposes under this Agreement


                              other Credit Documents with respect to their Term Loans."

                                                            w)        Restricted Sponsor Affiliates that become Lenders



                              notice   or   application          or    take           any       other action in          any    Insolvency                 or    Liquidation
                              Proceeding          without the                  prior written consent of all Lenders other than Restricted
                              Sponsor Affiliates (the “ N o n - A f f i l i a t e Lenders”),                                   (x)    the voting                rights of all
                              Restricted Sponsor Affiliates under the Credit Documents                                                         during           an
                                                                                                                                                                      Insolvency            or

                              Liquidation Proceeding shall automatically and irrevocably                                        be assigned to the
                              Non-Affiliate Lenders and the voting                                       rights of the Non-Affiliate Lenders shall be
                              ratably increased by the Term Loan Exposure, L C Exposure and/or Revolving
                              Exposure held          or
                                                          beneficially owned by all Restricted Sponsor Affil
                              Administrative Agent                 may              vo t e         any    such Insolvency                 or   Li


                              eachsuchRestrictedSponsorAffiliateherebyassignssuchrightst o Administrative
                              Agent and appoints Administrative Agent a s its agent, and grants to Administrative
                              Agent    an   irrevocable          power o f                   a t t o r n ey   coupled with           an     interest, and its                  p r o x y,   for
                              the         of exercising
                                     purpose               and all rights and taking
                                                                               any               actions available                    any      and a l l

                              to such Restricted Sponsor Affiliates a s a Lender hereunder in connection with any
                              case by o r against          Borrowers                   or a n y      otherCredit Partyin                       any Insolvencyo r
                              LiquidationProceeding,                      including the right t o f i l e and/orprosecute                                             any   claims, t o
                              vo t e to accept      or    reject      a         plan and/or to make                any    election under Section 1111(b)                                     of
                                              StatesBankruptcyCodeand(z) suchRestrictedSponsorAffiliatesshall
                              not   challenge the validity                     or     a m o u n t of a n y claim submitted in such                                    Insolvency            or

                              Liquidation Proceeding                      by     the Non-Affiliate Lenders in                                  good faith            or   any
                              valuations o f the Collateral submitted                                    by    the Administrative Agent and/or the
                              Non-Affiliate         Lenders,          in        good faith,              in such   Insolvency             or
                                                                                                                                                Liquidation Proceeding

         5       D e l t a V i ew   comparison of pcdocs://nycsr02a/724966/12                                            and
         Performed      on    4/15/2008.




Confidential
                                                                                                                                                           Yucaipa_LW00009705
                            Case 13-50530-CSS                               Doc 772-10       Filed 08/21/20                 Page 8 of 22




                                  o rtakea n y       otheraction             in such Insolvency     or   Liquidation Proceeding,            which is
                                  adverse to the                                  e   Agent’sandthe Non-A                    te Lenders’ enforcement
                                  of their respective claims o r receipt of adequate                      protection          (as that t e r m is defined
                                  in the United States Bankruptcy Code).


                                              (b)       Section         10.6(c)    of the Credit   Agreement           is
                                                                                                                            hereby   amended
                                                                                                                                                  by
         inserting     the       following       at the end of the first sentence of clause
                                                                                                           (ii)

                                         provided further, that (x) n o Lender may assign or t r a n s f e r any of i t s
                                              ";
                  rights         obligations under this Agreement to a Restricted Sponsor Affiliate if (A)
                                 and

                  immediately prior to and after giving effect to such assignment o r t r a n s f e r the aggregate
                  a m o u n t of the Term Loan Exposure held o r
                                                                      beneficially owned by a l l Restricted Sponsor
                  Affiliates would exceed 2 5 % of the aggregate a m o u n t of the Term Loan Exposureh e l d                                            or

                  beneficially owned    all Lenders (including Restricted Sponsor Affiliates) o r (B) after
                                                       by
                  giving effect to such assignment o r transfer, the aggregate a m o u n t of Term Loans acquired
                      all Restricted Sponsor Affiliates since the Closing Date would exceed $50 million
                  by
                  (notwithstanding                  whether a l l       or any portion of such       acquired   Term Loans have been
                  contributed to Borrowers                         or   otherwise disposed of            the Restricted Sponsor Affiliates)
                                                                                                 by
                  and (y)          assignments by             or   to   a   Restricted   Sponsor Affiliate         shall be further      subject to
                  Section           10.6(j)."

                                              (c)       Section    10.6(h) of the Credit Agreementi s hereby amended by
         deleting    clause              thereof i n    its   entirety and inserting the following in lieu thereof:
                                   (1)
                                                     Each Lender s h a l l have the
                                                                   right at any time to sell o n e o r m o r e
                  participations to any Person (other than Holdings, any of i t s Subsidiaries o r any of i t s
                  Affiliates (including, withoutlimitation, Restricted Sponsor Affiliates)) in all o r any part of
                  its Commitments, Loans o r    in any other Obligation."


                                              (d)       Section 10.6 of the Credit            Agreement           is   hereby     amended   by
                                                                                                                                                 inserting
         a new   clause ( j )       as   follows:


                                       "G) Restricted Sponsor Affiliates. The Restricted Sponsor Affiliates, from
                  time to      time, intend  to become Lenders and, from time t o time, t o sell, assign o r transfer a l l
                  or    a
                            portion of their Term Loans a n d the rights and obligations a s Lenders related thereto
                  under this         Agreement t o Eligible Assignees. Each Agent and Lender hereby acknowledges
                  that           Restricted Sponsor Affiliate
                            a
                                                              (1) may be a Lender (provided such Restricted Sponsor
                  Affiliate otherwise satisfies the criteria o f the definition of the t e r m of                                  “Eligible Assignee”)
                  and  (ii)  sell, assign transfer all o r a portion of its Term Loans a n d t h e rights and
                                   may                        or

                  obligations a s a Lender r e l a t e d thereto under this Agreement to Eligible Assignees. Each
                  Lender t h a t is          a   Restricted         Sponsor Affiliate,      upon    succeeding to            an   interest in the Term
                  Loans:

                                                            and w a r r a n t s a s of each applicable Assignment
                                                            (1) represents
                  Effective Date that (x) it is n o t in possession of any information with respect to Borrowers,
                  their Affiliates o r the Obligations that (A) has n o t been disclosed            o r o n behalf o f
                                                                                                                             by
                  Borrowers to Lenders                      generally        or   otherwise been   posted    to that
                                                                                                                            portion   of the Platform


         6       D e l t a V i ew        comparison of pcdocs://nycsr02a/724966/12                        and
         Performed          on    4/15/2008.




Confidential
                                                                                                                                     Yucaipa_LW00009706
                       Case 13-50530-CSS                  Doc 772-10                   Filed 08/21/20           Page 9 of 22




                designated        for   “private-side”   Lenders and             (B)   could have       a   Material Adverse Effect      or

                otherwise be material to           a   decision           a   Person t o      sell the Term     Loans o r   a
                                                                                                                                participation
                                                                     by
                interest therein, (y) immediately prior to and after giving effect to such assignment o r
                transfer of Term Loans t o such Restricted Sponsor Affiliate, the aggregate a m o u n t of the
                Term Loan Exposure h e l d o r beneficially owned by all Restricted Sponsor Affiliates does
                n o t and will n o t exceed 2 5 % of the aggregate a m o u n t of the Term Loan Exposure held o r

                beneficially owned by all Lenders (including Restricted Sponsor Affiliates) and (z) after
                giving effect to such assignment o r transfer of Term Loans t o such Restricted Sponsor
                Affiliate, the aggregate a m o u n t of Term Loans acquired by all Restricted Sponsor
                Affiliates since the Closing Date would n o t exceed $50 million (notwithstanding whether
                all o r any portion of such acquired Term Loans have been contributed to Borrowers o r
                otherwise disposed of
                                         by the Restricted Sponsor Affiliates o n o r prior to the applicable
                Assignment Effective Date);
                                         (11) agrees that (w) notwithstanding anything in this Agreement to
                the contrary other than a s provided in Section 10.6(k), it shall n o t sell, assign, contribute,
                transfer o r otherwise c o nv e y a l l o r a portion of i t s rights and obligations a s a Lender t o
                Borrowers o r          Subsidiaries, (x) notwithstanding anything in this Agreementt o the
                                    their
                contrary (including, without limitation, Section 5.7), it shall n o t attend o r otherwise
                participate in any conference calls o r meetings between Agents and/or Lenders, o n the o n e
                hand, and Borrowers o r any Affiliate of Borrowers, o n the other hand, unless consented to
                by Administrative Agent o r Requisite Lenders, (y) it shall n o t disclose any information i t
                receives in its capacity a s a Lender with Borrowers o r with any Affiliate of Borrowers, and

                (z) Lenders, Agents and any of t h e i r respective officers, partners, directors, employees o r
                agents shall n o t be liable to such Restricted SponsorA f f i l i a t e (in its capacity a s a Lender o r
                otherwise) for any action taken o r omitted by any Lender o r Agent under o r in connection
                with any o f the Credit Documents;


                                             (iii) agrees further that n o later than [fifteen] days after the date of
                such     assignment o r   transfer of such Term Loans (or,         Default o r Event of Default o c c u r s
                during      such [fifteen] day     period, then o n e Business Day after the o c c u r r e n c e of such
                Default or Event ofDefault), such Restricted Sponsor Affiliateshall make a capital
                contribution to Borrowers o f            no less than 50% of the aggregate a m o u n t of such Term Loans
                in accordance with Section              10.6(k); and

                                               (iv) knowingly           waives any and a l l rights to exercise any voting
                rights     it would otherwise have            as a   Lender f o r a l l purposes under this Agreement and the
                other Credit Documents.

                To the extent       permitted by applicable law,                 no    Restricted     Sponsor    Affiliate shall assert, and
                each Restricted Sponsor Affiliate hereby waives, any claim o r c a u s e of action against each
                Lender, each Agent and their respective Affiliates, directors, employees, attorneys, agents
                or
                   sub-agents (whether o r not the claim therefor is based o n contract, tor t o r duty imposed
                by any applicable legal requirement) arising out of, in connection with, a s a result of, o r in
                any way related to, this Agreement                   or any Credit Document o r any agreement o r
                instrument contemplated hereby o r                   thereby o r referred to herein o r therein, the transactions
                contemplated hereby           or
                                                   thereby,     any Loan         or    the   use   of the   proceeds   thereof o r any act      or



         7     D e l t a V i ew   comparison of pcdocs://nycsr02a/724966/12                          and
         Performed    on   4/15/2008.




Confidential
                                                                                                                            Yucaipa_LW00009707
                       Case 13-50530-CSS                           Doc 772-10       Filed 08/21/20            Page 10 of 22



                  omission           or
                                                occurring in connection therewith except
                                          ev e n t                                                     to the extent caused              such
                                                                                                                                    by
                  Lender's         or
                                          Agent’s gross negligence o r willful misconduct              on    or   after the date such
                  Restricted Sponsor Affiliate becomes a Lender hereunder, and each Restricted Sponsor
                  Affiliate hereby waives, releases and agrees n o t to s u e upon any such claim o r any such

                  damages, whether o r not accrued and whether o r not known o r suspected to exist in its
                  favor.




                                             (e)        Section 10.6 of the Credit    Agreement       is   hereby   amended    by
                                                                                                                                    inserting
         a new   clause      (k)     as   follows:


                                             "(k)      Contribution of Term Loans to Borrowers; Cancellation of Debt.

                                                                The Restricted   Sponsor Affiliates,       from time to   time,     intend to
                                                          (1)
                  make       capital       contributions of their Term Loans to Borrowers.


                                                (i) Notwithstanding anything to the contrary herein, a Restricted
                  Sponsor A f f i l i a t e may at any time make a capital contribution of its Term Loans to
                  Borrowers i n the form of Equity Interests of Holdings (other than Disqualified Equity
                  Interests)   upon n o less than five Business Days' prior written notice to Administrative
                  Agent and Lenders. Such Restricted Sponsor Affiliate and Borrowers s h a l l promptly
                  provide a l l information and data reasonably requested       Administrative Agent in
                                                                                              by
                  connection with such                   capital   contribution.


                                                          (ii) Immediately upon a      Borrower's     acquisition of Term Loans
                  from     a   Restricted            Sponsor Affiliate, (x)   such Term Loans a n d   a l l rights and obligations a s          a

                  Lender r e l a t e d thereto shall for all purposes (including under this Agreement, the other
                  Credit Documents and otherwise) be deemed to be irrevocably prepaid, terminated,
                  extinguished, cancelled and of n o further force and effect and such Borrower s h a l l neither
                  obtain      have any rights a s a Lender hereunder o r under the other Credit Documents
                               nor
                                                                                                              by
                  virtue of such capital contribution and (y) such Borrower s h a l l deliver to Administrative
                          written acknowledgement and agreement executed
                  Agent        a
                                                                            by a n Authorized Officer and
                  in form and substance reasonably acceptable to Administrative Agent acknowledging the
                  irrevocable prepayment, termination, extinguishment and cancellation o f such Term Loans
                  and agreeing that such Borrower has n o rights a s a Lender under the Credit Documents o r
                  otherwise.


         8       D e l t a V i ew       comparison of pcdocs://nycsr02a/724966/12               and
         Performed      on     4/15/2008.




Confidential
                                                                                                                        Yucaipa_LW00009708
                         Case 13-50530-CSS                           Doc 772-10                  Filed 08/21/20            Page 11 of 22




                                                           (iv)   As   soon a s
                                                                                        practicable   after   a   Borrower's
                                                                                                 acquisition of Term
                   Loans from Restricted Sponsor Affiliate in accordance with this Section 10.6(k), such
                                       a

                   Borrower s h a l l take all actions necessary to c a u s e such Term Loans t o be extinguished o r
                   otherwise cancelled in its books and records in accordance with GAAP.


                                           (v) To the extent permitted by applicable law, n o Borrower s h a l l
                   assert, and each Borrower   hereby waives, any claim o r c a u s e of a c t i o n against each Lender,
                   each Agent and their respective Affiliates, directors, employees, attorneys, agents o r
                   sub-agents (whether o r not the claim therefor is based o n contract, tor t o r duty imposed   by
                   any  applicable legal requirement) arising    of, in connection with, a s a result of, o r in any
                                                                                          out
                   way
                       related to, any capital contribution of Term Loans made by a Restricted Sponsor
                   Affiliate to such Borrower o r    any act o r omission o r ev e n t occurring in connection
                   therewith,  and  each   Restricted Sponsor Affiliate hereby waives, releases and agrees n o t to
                   s u e upon any such claim o r any such
                                                             damages, whether o r not accrued and whether o r not
                   knowno r    suspected t o exist in its favor."

                   2.8         2-7-Amendments to Exhibits.


                                             (a)       Exhibit E to the Credit                  Agreement (Assignment               and  Assumption
         Agreement) is hereby amended                          by deleting        the   heading     of Section      1   in its   entirety and inserting in
         lieu thereof the following:

                                                           Representations and Warranties: Covenants."

                                             (b)       Exhibit E to the Credit                  Agreement (Assignment               and     Assumption
         Agreement)       is                 further amended                                 Section 1.1 of the Standard Terms and
                        hereby                                      by deleting
         Conditions for Assignment                     and     Assumption Agreement i n                its   entirety     and    inserting       in lieu thereof
         the following:

                                             "1.1                  Assignor (a) represents and warrants t h a t (1) it is the
                                                           Assignor.         The

                   legal and beneficial o w n e r of the Assigned Interest, (11) the Assigned Interest is free and
                   clear of any lien, encumbrance o r          other adverse claim[,][ and] (iii) it has full power and

                   authority, and has taken a l l action necessary, to execute and deliver this Assignment a n d to
                   c o n s u m m a t e the transactions contemplated hereby [and i t    is n o t in possession of any
                   information with respect to Borrowers, their Affiliates o r the Obligations that (A) has n o t
                   been disclosed
                                         by o r o n behalf o f Borrowers to the Lenders generally o r otherwise been
                   posted to that portion of the Platform designated for “private-side” Lenders and (B) could
                   have    a   Material Adverse Effect                  or    otherwise be material to              a   decision            a   Person to
                                                                                                                                       by
                   purchase t h e          Loans o r   a    interest
                                                           participation        (b)              therein]';
                                                                                                 responsibility with
                                                                                                                   assumes        no

                   respect to (i) any statements,  warranties  o r
                                                                   representations  made in o r in connection with
                   any  Credit Document, (11)  the  execution, legality, validity, enforceability, genuineness,
                               o r value of the Credit Agreement o r any other instrument o r document
                   sufficiency
                   delivered pursuant               thereto, other than this Assignment (herein collectively the “ C r e d i t
                   Documents’),              or    any collateral thereunder, (iii) the financial condition of the Borrower,



               To be added     only   if   Assignori s     a   Restricted    Sponsor Affiliate.

         9        D e l t a V i ew    comparison of pcdocs://nycsr02a/724966/12                               and
         Performed       on    4/15/2008.




Confidential
                                                                                                                                        Yucaipa_LW00009709
                         Case 13-50530-CSS                              Doc 772-10            Filed 08/21/20               Page 12 of 22




                  any of its Subsidiaries o r Affiliates o r any other Person obligated in respect of any Credit
                  Documento r (iv) the performance o r observance          the Borrower, any of its Subsidiaries
                                                                                                    by
                  or             any other Person of any o f their respective obligations under any Credit
                        Affiliates         or

                  Document[;  and (c) agrees that if the Assignee sells and assigns a l l o r a portion of the
                  Assigned Interest to any Person, the Assignee may, i n its sole discretion, disclose to any
                  such Person t h a t the              Assignee acquired           the   Assigned            Interest from the         Assignor.]7"
                                                (c) Exhibit E to the Credit Agreement (Assignment and Assumption
         Agreement)       is   hereby           further amended    deleting Section 1.2 of the Standard Terms and
                                                                         by
         Conditions for        Assignment              and    Assumption Agreement i n                 its   entirety     and   inserting       in lieu thereof
         the   following:
                                                "1.2     Assignee.         The   Assignee (a)          represents and warrants t h a t              (i)   it has
                  full power and authority, and has taken all action necessary, to execute and deliver this

                  Assignment and to consummate t h e transactions contemplated hereby and to become a
                  Lender under the Credit Agreement, (ii) it meets all requirements of a n Eligible Assignee
                  under the Credit Agreement, (iii) from and after the Effective Date, it shall be bound by the
                  provisions of the Credit Agreement and, to the extent of the Assigned Interest, shall have
                  the obligations o f a Lender thereunder, (iv) it has received a copy o f the Credit Agreement
                  and such other documents and information                               as    it has deemed          appropriate to           make its    own

                  credit analysis and decision to enter into this Assignment and to purchase the                                                  Assigned
                  Interest o n the basis o f which it has made such analysis and decision[,][ and]
                                                                                                                                                 (v)i f it is    a

                  Non-US Lender, attached to the                          Assignment          is any documentation              required       to be delivered

                  by it pursuant to the t e r m s o f the Credit Agreement, duly completed and executed by the
                  Assignee [ , (vi) it is n o t in possession of any information with respect to Borrowers, their
                  Affiliates o r the Obligations that (A) has not been disclosed      o r o n behalf o f Borrowers t o
                                                                                                                     by
                  the Lenders    generally               or   otherwise been         posted        to that    portion of    the Platform          designated
                  for   “private-side” Lenders                    and    (B)   could have      a   Material Adverse Effect                or   otherwise be
                  material to              decision
                                      a
                                                     by a Person t o sell the Loans o r a participation interest therein, (vil)
                  immediately              prior to and after giving effect to the assignment of Term Loans contemplated

                  by this Assignment, the aggregate a m o u n t of the Term Loan Exposure h e l d o r beneficially
                  owned b y
                            a l l Restricted Sponsor Affiliates does n o t and will n o t exceed 2 5 % of t h e
                  aggregate a m o u n t of Term Loan Exposureh e l d o r beneficially owned by all Lenders
                  (including Restricted Sponsor Affiliates) and           after giving effect to such assignment
                  ortransfer of Term Loans t o the Restricted Sponsor Affiliate, the aggregate a m o u n t of
                  Term Loans acquired by a l l Restricted Sponsor A f f i l i a t e s since the Closing Date would n o t
                  exceed $50 million (notwithstanding whethera l l o r any portion of such acquired Term
                  Loans have been contributed to Borrowers                               or    otherwise        disposed     of        the Restricted
                                                                                                                                  by
                  Sponsor Affiliates o n o r prior to the Effective       [and] (b) agrees t h a t (i) it will,
                  independently and without reliance o n the Administrative Agent, the Assignor o r any other
                  Lender, and based o n such documents and information a s it shall deem appropriate at that
                  time,       continue to make its                own    credit decisions in         taking     or   not
                                                                                                                           taking      action under t h e



         *
                 be added      only   if   Assignori s   a    Restricted   Sponsor Affiliate.
         >
               To be added     only i f Assignee         is   a   Restricted   Sponsor Affiliate.


                                      comparison of pcdocs://nycsr02a/724966/12                                and   pcdocs://nycsr02a/724966/14.
         Performed       on    4/15/2008.




Confidential
                                                                                                                                        Yucaipa_LW00009710
                           Case 13-50530-CSS                         Doc 772-10             Filed 08/21/20            Page 13 of 22



                      Credit  Documents, [and] (11) it will perform in accordance with their terms a l l o f the
                      obligations which by the t e r m s o f the Credit Documents a r e required to be performed by it
                      as a
                           Lender[.][,    (w) notwithstanding anything in the Credit Agreementt o the contrary
                      other than Section 10.6(k) of the Credit Agreement, it shall n o t sell, assign, contribute,
                      transfer     or   otherwise      c o nv e y
                                                                  portion of i t s rights and obligations a s a Lender t o
                                                                    all   or   a

                      Borrowers o r          Subsidiaries, (x) notwithstanding anything in the Credit Agreement to
                                          their
                      the contrary (including, without limitation, Section 5.7 of the Credit Agreement), it shall
                      n o t attend o r otherwise participate in any conference c a l l s o r meetings between Agents
                      and/or Lenders, o n the o n e hand, and Borrowers o r any Affiliate of Borrowers, o n the other
                      hand, unless consented to by Administrative Agent o r Requisite Lenders, (y) it shall n o t
                      disclose any information it receives in its capacity a s a Lender with Borrowers o r with any
                      Affiliate of Borrowers, and (z) Lenders, Agents and any of t h e i r respective officers,
                      partners, directors, employees o r agents shall n o t be liable to such Restricted Sponsor
                      Affiliate (in its capacity a s a Lender o r    otherwise) for any action taken o r omitted by any
                      Lender o r Agent under o r    in connection with any of the Credit Documents; and (c)

                      acknowledges and agrees t h a t prior to the Effective Date, the Assignor may have disclosed
                      to any Person that sold and
                                                      assigned a l l o r any portion of the Assigned Interest to the
                      Assignor that the Assignor intended t o s e l l all o r a portion of the Assigned Interest to the
                      Assignee.
         SECTION             3. C O N S E N T


                      Subject     to the satisfaction of the conditions
                                                                            precedent set forth in Section 4 hereof,
         Administrative Agent and Requisite Lenders hereby
                                                                             (1) consent to a n amendment to the Second
         Lien Credit Agreement that permits Restricted Sponsor Affiliates to make o n e o r m o r e capital
         contributions o r conversions of Second Lien Term Loans previously acquired
                                                                                                        by such Restricted
         Sponsor A f f i l i a t e s in r e t u r n for Equity Interests of Holdings (other than Disqualified Equity
         Interests) s o long a s such capital contributions and conversions a r e made pursuant to t e r m s
         substantially similar in form and substance to those set forth in Section 10.6(k) of the Credit
         Agreement (as amended by this Amendment) and                          instruct Collateral Agent to consent to such
         a n amendmentt o           the Second Lien Credit Agreement in accordance with Section 5.3(b) of the
         Intercreditor Agreement. Borrowers agree to provide Administrative Agent with a copy of any
         such amendment to the Second Lien Credit Agreementn o l a t e r than ten days prior to the execution
         and delivery o f such amendment to the Second Lien Credit Agreement
                                                                                                 by Borrowers; it being
         understood and agreed that the failure to provide such notice to Administrative Agent shall result
         in    an   immediate Event of Default.


         SECTION             4. C O N D I T I O N S           PRECEDENT               TO E F F E C T I V E N E S S

                      The effectiveness of the amendments and the consent set forth in this Amendment                                    are

                      to the     satisfaction,         waiver,        of the                   conditions             before the date hereof (the
         subject                                  or
                                                                                   following                on   or

         " A m e n d m e n t Effective        Date"):



         *
                     be added     only i f Assignee      is   a   Restricted   Sponsor Affiliate.

          11         D e l t a V i ew   comparison of pcdocs://nycsr02a/724966/12                        and
         Performed          on   4/15/2008.




Confidential
                                                                                                                              Yucaipa_LW00009711
                              Case 13-50530-CSS                   Doc 772-10         Filed 08/21/20                 Page 14 of 22




                                            (a)        Borrowers,   the other Credit         Parties, Requisite Lenders and
         Administrative                     shall have indicated their consent
                                    Agent                                                    by the execution and delivery o f the
         signature        pages hereof to the Administrative                Agent;

                                            (b)        Administrative    Agent   shall have received            a   certificate from   an   officer
         ofHoldings stating that a s of the Amendment Effective Date (i) the                                  representations      and warranties
         contained in Section 4 herein and in the other Credit Documents a r e                           complete in
                                                                                                               true,   correct and
         all material respects o n and a s of the Amendment Effective Date to the s a m e extent a s though
         made o n and a s o f t h a t date, except to the extent such representations and warranties specifically
         relate to a n earlier date, in which c a s e such representations and warranties a r e true, correct and

         complete in all material respects o n and a s of such earlier date and (11) n o ev e n t has occurred and i s
         continuing o r will result from the consummation of the transactions contemplated by this
         Amendment that would constitute                     an   Event of Default      or    a
                                                                                                  Default;    and

                                     Borrowers shall have paid Agents and Arranger f o r a l l reasonable
                                            (c)
                                 incurred
         out-of-pocket expenses           by them on o r prior to the date hereof in connection with the
         negotiation and preparation of this Amendment, including the reasonable fees, charges and
         disbursements of counsel for the                  Agents     and   Arranger.
         SECTION               5. R E P R E S E N TAT I O N S       A N D WA R R A N T I E S

                       5.1         Corporate Power and Authority. Each Credit Party has all                            requisite   corporate,
               liability company partnership (as applicable) power and authority to enter into this
         limited                                  or

         Amendment a n d t o carry o u t the transactions contemplated by, and perform its obligations under,
         the Credit           Agreement,    as    amended          this Amendment (the “ A m e n d e d C r e d i t           Agreement’).
                                                             by
                       5.2         Authorization of Amendments.               The execution and              delivery of this Amendment
         have been  duly authorized by all necessary corporate, limited                                liability company o r partnership (as
         applicable) action o n the part of each Credit Party.
                       5.3.                            The execution and      delivery by          each Credit Party of this Amendment
         and the       performance by        each Credit      Party   of the Amended Credit              Agreementd o not and will n o t (i)
         violate any provision of any law o r any governmental rule                               or
                                                                                                     regulation applicable to any Credit
         Party, the certificate o r articles of incorporation o r bylaws                          (or other organizational documents) of
         any Credit         o r any order,
                              Party         judgment o r decree of any c o u r t o r other agency o f government
         binding any   on Credit  Party, (11) conflict with, result in a breach o f o r constitute (with due notice o r
         lapse of time o r both) a default under any material indenture, mortgage, deed to s e c u r e debt, deed
         of trust, lease, agreement o r other instrument to which any Credit Party is a party o r
                                                                                                        by which any
         Credit Party   o r any i t s property is bound (any of the foregoing, “ C o n t r a c t u a l Obligation’),
                                of                                             a

              result in o r require the creation o r imposition of any Lien upon any o f the properties o r assets
         of     a   CreditParty other than those in favor of the Collateral Agent, o n behalf o f itself and the
         Secured        Parties, pursuant to the Credit Documents o r those in favor of the Second Lien Collateral
         Agent        on a second    basis pursuant to the Second Lien Credit Documents,o r (iv) require any
                                      priority
         approval of stockholders o r any approval o r consent of any Person under any Contractual
         Obligation of any Credit Party other than those that have been made o r o b t a i n e d .



          12.
                                       comparison of pcdocs://nycsr02a/724966/12                        and
         Performed            on   4/15/2008.




Confidential
                                                                                                                            Yucaipa_LW00009712
                           Case 13-50530-CSS                    Doc 772-10            Filed 08/21/20                 Page 15 of 22



                     5.4         Governmental Consents. N o             action,      consent      approval of, registration o r filing
                                                                                                   or

         with    any other action by any Governmental Authority
                or                                                                          is required in connection with the
         execution and delivery
                                 by each Credit Party of this Amendment                                   or   the   performance by      the Credit
         Parties of the Amended Credit Agreement.


                5.5              Binding Obligation.           This Amendment h a s been                  duly executed and delivered by
         each Credit        Party   and this Amendment and the Amended Credit                              Agreement constitute the legal,
         valid and binding obligation of each Credit Party enforceable                                  against each Credit Party in
         accordance with its terms, except a s enforceability may be limited
                                                                                                               by bankruptcy, insolvency,
         moratorium, reorganization                 or    other similar laws   affecting        creditors'      rights generally      and except      as

         enforceability         may be limited by general principles of equity (regardless o f whether such
         enforceability         is considered in a proceeding in equity or a t law).

                     5.6               of Representations and Warranties From Credit Documents. The

         representations and warranties contained in the Credit Documents a r e and will be true, correct and
         complete in all material respects o n and a s of the Amendment E f f e c t i v e Date to the s a m e extent a s
         though made o n and             a s of t h a t   date, except to   the extent such         representations       and warranties

         specifically relate to          an   earlier     date, in which    case
                                                                                   they w e r e    true, correct and          complete in      all
         material respects          on   and   as   of such earlier date.

                5.7     Absence of Default. After giving effect to the amendment s e t forth herein,                                          no   event
         has occurred and is continuing o r will result from the consummation of t h e transactions

         contemplated by            this Amendment t h a t would constitute                an     Event of Default       or    a   Default.

         SECTION            6. AC K N OW L E D G E M E N T             AND CONSENT

                     Each Guarantor           hereby      consents to the t e r m s of this Amendment and further
                                                                                                                                       hereby
         confirms and agrees that, notwithstanding the effectiveness o f this Amendment, the obligations o f
         such Guarantor under each of the Credit Documents to which such Guarantor i s a party shall n o t be

         impaired       and each o f the Credit Documents to which such Guarantori s a party are, and shall
         continue to      be, in full force and effect and a r e hereby confirmed and r a t i f i e d in all respects.

                 Each Guarantor hereby acknowledges and agrees t h a t
                                                                       (1) notwithstanding the conditions to
         effectiveness set forth in this Amendment, such Guarantor i s n o t required
                                                                                      by the t e r m s o f the
         Credit Agreement o r any other Credit Documentt o consent to the amendment t o the Credit
         Agreement effected pursuant to this Amendment and (i1) nothing in the Credit Agreement, this
         Amendment o r any other Credit Document shall be deemed to require the consent of such
         Guarantor to any future amendments to the Credit                          Agreement.
         SECTION            7. M I S C E L L A N E O U S

                                              Effect. This Amendment s h a l l be            binding       upon t h e  parties hereto and their
         respective        successors     and    assigns and shall inure to the benefit of the                   parties hereto and the
         successors        and   assigns      of Lenders.

                      7.2     Severability. I n c a s e any provision in o r               obligation hereunder shall be invalid,
                     o r unenforceable in any
         illegal                               jurisdiction, the validity,                 legality and enforceability of the

          13.
                                     comparison of pcdocs://nycsr02a/724966/12                           and   pcdocs://nycsr02a/724966/14.
         Performed         on   4/15/2008.




Confidential
                                                                                                                               Yucaipa_LW00009713
                         Case 13-50530-CSS                       Doc 772-10               Filed 08/21/20                   Page 16 of 22




         remaining provisions o r                obligations, o r of such provision                  or
                                                                                                           obligation      in any other jurisdiction,
         shall n o t in any way be              affected o r impaired thereby.

                       Effect o n Credit Agreement. Except a s expressly set forth herein, Administrative
         Agent  and Lenders agrees to n o amendment with respect to the Credit Agreement o r any other
         Credit Document, and the Credit Agreement and the other Credit Documents remain in full force
         in accordance with their                respective     terms.    Administrative              Agent’s        and
                                                                                                                  Requisite Lender's
         agreeing to the amendment contained herein does                                n o t and shall n o t create
                                                                                                                     (nor shall any Credit
         Party rely upon the existence of o r claim o r assert                          that there exists) any obligation o f
         AdministrativeAgent o r any Lender t o consider o r to agree to any further amendment t o any
         Credit Document. I n the ev e n t that Administrative Agent o r Lenders subsequently agree to
         consider any further amendment t o any Credit Document, neither the amendment contained herein
         n o r any other conduct of Administrative
                                                   Agent o r Lenders s h a l l be of any force o r effect o n
         Administrative Agent’s   o r Lenders’ consideration o r decision with respect to any such amendment,
         and the Administrative Agent and Lenders shall have n o further obligation whatsoever to consider
         or to agree to any such amendment.                      Administrative           Agent,          on   behalf of the    Lenders, expressly
         reserves t h e    to       strict                                      with the t e r m s o f the Credit            Agreement and the other
                          right       require             compliance
         Credit Documents i n all respects. The amendment agreed t o herein shall n o t constitute a c o u r s e of
         dealing at variance with the Credit Agreement s o a s to require further notice   Administrative
                                                                                                                                   by
         Agent    Lenders to require strict compliance with the t e r m s of the Credit Agreement and the other
                  or

         Credit Documents in the future. The parties hereto acknowledge and agree that this Amendment
         shall be deemed to be              a   Credit Document. On and after the Amendment Effective                                     Date,   each
         reference in the Credit            Agreement t o        “this
                                                          Agreement”,                                “herein”    words                            or

         of like import     referring           to the Credit
                                                   Agreement,   and each  reference  in the  other   Credit Documents
         to the “Credit     Agreement”, “thereunder”,               “therein” o r words o f l i k e import referring to
         the Credit      Agreement shall m e a n and be a reference to the Amended Credit Agreement.
                   7.4         Fees and          Expenses.      The Credit Parties             acknowledge t h a t a l l           costs, fees and
         expenses a s described in Section 10.2 and Section 10.3 of the Credit Agreement incurred by
         Administrative Agent, Collateral Agent and Arranger a n d their respective counsel with respect to
         this Amendment and the documents and transactions contemplated hereby shall be for the account
         of Borrowers.


                               Headings.           Section   headings          herein   are    included herein for convenience of
         reference      only   and shall n o t constitute          a   part hereof for any other purpose                      or   be   given   any
         substantive effect.

                   7.6         A P P L I C A B L E L AW.           THIS AMENDMENT                              AND THE        RIGHTS          AND
         O B L I G AT I O N S        OF THE
                                         PA R T I E S H E R E U N D E R                          S H A L L B E G OV E R N E D                 BY, A N D
         S H A L L B E C O N S T R U E D A N D E N F O R C E D I N AC C O R DA N C E                                       WITH,        THE     L AW S O F
         THE     S TAT E       O F N E W YO R K              WITHOUT             REGARD              TO C O N F L I C T            O F L AW S
         PRINCIPLES             THEREOF              (OTHER        THAN           SECTION 5 - 1 4 0 1             AND 5-1402 OF THE                    NEW
         YO R K        GENERAL         O B L I G AT I O N S         LAW).

                               Counterparts.          This Amendment may be executed in any number o f counterparts,
         each of which when            so       executed and delivered shall be deemed a n original, but all such
         counterparts      together     shall constitute but             one    and the       same        instrument. As s e t       forth   herein,   this


                  D e l t a V i ew   comparison of pcdocs://nycsr02a/724966/12                                 and   pcdocs://nycsr02a/724966/14.
         Performed       on    4/15/2008.




Confidential
                                                                                                                                        Yucaipa_LW00009714
                      Case 13-50530-CSS                Doc 772-10        Filed 08/21/20         Page 17 of 22



         Amendment s h a l l become e f f e c t i v e upon the execution of a counterpart hereof
                                                                                                  by each o f the
         parties hereto and receipt        Administrative Agent of written
                                            by                                 o r
                                                                                   telephonic notification of such
         execution and authorization of          delivery   thereof.




                                     [The   remainder o f this page is   intentionally left   blank. ]




          15    D e l t a V i ew   comparison of pcdocs://nycsr02a/724966/12         and   pcdocs://nycsr02a/724966/14.
         Performed     on   4/15/2008.




Confidential
                                                                                                         Yucaipa_LW00009715
                      Case 13-50530-CSS                  Doc 772-10          Filed 08/21/20         Page 18 of 22



                 I N W I T N E S S W H E R E O F,      the parties       hereto have caused this Amendment t o            be   duly
         executed and delivered             their   respective   officers thereunto    duly   authorized    as    of the date first
                                       by
         written above.



         B O R R OW E R S :                                        ALLIED       HOLDINGS,         INC.




                                                                   By:
                                                                             Thomas H.     King
                                                                             Executive Vice President
                                                                             and C h i e f Financial Officer



                                                                   ALLIED                       LT D .
                                                                                SYSTEMS,                 (L.P.)

                                                                   By:       Allied Automotive Group, Inc.,
                                                                             its Managing General Partner




                                                                   By:
                                                                             Thomas H . King
                                                                             Executive Vice President
                                                                             and Assistant Treasurer



                                                                   AC K N OW L E D G E D        A N D AG R E E D :


                                                                   AC E    OPERATIONS, L L C
                                                                   A X I S NETHERLANDS, L L C


                                                                   By:       A X I S Group, Inc.,
                                                                             its Sole M e m b e r and
                                                                                                         Manager




                                                                             Thomas H .    King
                                                                             Executive Vice President
                                                                             and Assistant Treasurer




          1     D e l t a V i ew   comparison of pcdocs://nycsr02a/724966/12              and
         Performed     on   4/15/2008.




Confidential
                                                                                                                 Yucaipa_LW00009716
                     Case 13-50530-CSS             Doc 772-10     Filed 08/21/20          Page 19 of 22



                                                          AH INDUSTRIES INC.
                                                          ALLIED    AU TO M OT I V E       G R O U P,   INC.
                                                          ALLIED     FREIGHT        BROKER       LLC
                                                          ALLIED     SYSTEMS        (CANADA)       C O M PA N Y
                                                          A X I S C A N A DA C O M PA N Y
                                                          A X I S G R O U P, I N C .
                                                          COMMERCIAL          CARRIERS,          INC.
                                                          CORDIN       TRANSPORT          LLC
                                                          C T  SERVICES, I N C .
                                                          F.J. B O U T E L L D R I V E AWAY       LLC
                                                          G AC S I N C O R P O R AT E D
                                                          QAT, I N C .
                                                          RMX    LLC
                                                          TERMINAL       S E RV I C E S    LLC
                                                          TRANSPORT        SUPPORT LLC



                                                          By:
                                                                  Thomas H. King
                                                                  Executive Vice President and
                                                                  Assistant Treasurer



                                                          AXIS   ARETA, L L C
                                                          LOGISTIC   SYSTEMS, L L C
                                                          LOGISTIC   TECHNOLOGY,                 LLC


                                                          By:     A X International Limited,
                                                                  its Sole M e m b e r and
                                                                                           Manager




                                                                 Thomas H .   King
                                                                  Executive Vice President
                                                                  and Assistant Treasurer




         2     D e l t a V i ew   comparison of pcdocs://nycsr02a/724966/12   and
         Performed    on   4/15/2008.




Confidential
                                                                                                  Yucaipa_LW00009717
                        Case 13-50530-CSS             Doc 772-10       Filed 08/21/20   Page 20 of 22




         A D M I N I S T R AT I V E      AG E N T:           THE     CIT GROUP/BUSINESS      CREDIT, INC.,


                                                              By:
                                                                    Name:
                                                                    Title:




         3        D e l t a V i ew   comparison of pcdocs://nycsr02a/724966/12   and
         Performed       on   4/15/2008.




Confidential
                                                                                              Yucaipa_LW00009718
                     Case 13-50530-CSS             Doc 772-10      Filed 08/21/20     Page 21 of 22




                                                                              THIRD   AMENDMENT           TO T H E
                                                                                       C R E D I T AG R E E M E N T



                                                            To approve the Third Amendment:


                                                           Name o f Institution:




                                                           By:
                                                                 Name:
                                                                 Title:




         4     D e l t a V i ew   comparison of pcdocs://nycsr02a/724966/12   and
         Performed    on   4/15/2008.




Confidential
                                                                                              Yucaipa_LW00009719
                         Case 13-50530-CSS               Doc 772-10           Filed 08/21/20          Page 22 of 22



         Document         comparison        done        DeltaView   on
                                                                          Tuesday, April          15, 2 0 0 8 6 : 0 0 : 1 5 P M
                                                   by
         j
         Document 1                  pcdocs://nycsr02a//24966/1 2
         Document 2

         Rendering        set                3a   strikethrough   d o u bl e   score   no   moves




         Style change
         Format change


          Inser ted cell
         D e l e t e d cell
         Moved c e l l

         Split/Merged         cell

         Padding cell


                                       Count
          Insertions                                                  21
         Deletions                                                        9
         Moved f r o m                                                    0
         M o v e d to                                                     0

         Style change                                                     0
         F o r m a t changed                                              1

         Total changes                                                3   1




         5        D e l t a V i ew   comparison of pcdocs://nycsr02a/724966/12              and
         Performed       on   4/15/2008.




Confidential
                                                                                                                Yucaipa_LW00009720
